UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment 1 x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 Commission file number: 0-12227 SUTRON CORPORATION (Name of small business issuer as specified in its charter) VIRGINIA 54-1006352 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 22400 Davis Drive, Sterling, Virginia 20164 (Address of principal executive offices) 703-406-2800 (Issuer's telephone number) Securities registered under Section 12(g) of the Act: Common Stock, $.01 par value Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox There were 4,954,632 outstanding shares of the issuer's only class of common equity, Common Stock, $0.01 par value, on November 14, 2012. Table of Contents EXPLANATORY NOTE We are filing this Amendment No.1 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 as originally filed with the Securities and Exchange Commission on November 14, 2012 (the “Original Form10-Q”): (i)Item1 of Part I “Financial Information,” (ii)Item2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” (iii)Item4 of PartI, “Controls and Procedures,” and (iv)Item6 of PartII, “Exhibits”, and we have also updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2, and our financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. No other sections were affected, but for the convenience of the reader, this report on Form 10-Q/A restates in its entirety, as amended, our Original Form10-Q. This report on Form 10-Q/A is presented as of the filing date of the Original Form10-Q and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the restatement described below. The restatement relates to an error in the calculation of revenue on a fixed price contract which used the percentage of completion method for recognizing revenue and profits.Under the percentage of completion method, revenue and profits are recorded as costs are incurred based on the total sales value and estimated costs at completion.There was an error in the calculation of estimated costs to complete the contract resulting in estimated costs at completion being understated and revenue being overstated.The condensed consolidated statement of operations and comprehensive income for the quarter ended September30, 2012 included in this Form 10-Q/A have been restated to decrease revenue in the amount of$236,943 from $7,278,999 to $7,042,056 and to decrease net income in the amount of $134,943 from $625,395 to $490,452. The condensed consolidated statement of operations and comprehensive income for the nine months ended September 30, 2012 have been restated to decrease revenue in the amount of $236,943 from $17,820,348 to $17,583,405 and to decrease net income in the amount of $134,943 from $1,100,956 to $966,013.These adjustments affect previously reported total retained earnings and operating cash flows and the consolidated balance sheets and consolidated statements of cash flows have been restated accordingly.We have made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from the correction of this error. Table of Contents SUTRON CORPORATION FORM 10-Q/A QUARTERLY REPORT FOR THE QUARTER ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Part I Financial Information Item 1. Financial Statements 4 Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 4 Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended September 30, 2012 and 2011 5 Consolidated Statements of Operations and Comprehensive Income for the Nine Months Ended September 30, 2012 and 2011 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 Part II Other Information Item 1. Legal Proceedings 21 Item 6. Exhibits 21 Signatures 22 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SUTRON CORPORATION CONSOLIDATED BALANCE SHEETS ( Unaudited) (Audited) September 30, December 31, 2012 2011 (Restated) ASSETS Current Assets: Cash and cash equivalents $ 5,497,568 $ 8,737,543 Restricted cash and cash equivalents 953,648 760,037 Certificates of deposit 927,194 924,294 Accounts receivable, net 6,767,403 6,754,434 Inventory 4,155,545 3,520,530 Prepaid items and other assets 395,011 322,369 Income taxes receivable 387,816 383,943 Deferred income taxes 615,000 481,000 Total Current Assets 19,699,185 21,884,150 Property and Equipment, Net 1,721,008 1,524,880 Other Assets Goodwill 4,628,435 570,150 Other Assets 96,675 103,591 Total Assets $ 26,145,303 $ 24,082,771 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 1,056,909 $ 799,007 Accrued payroll 176,443 337,563 Other accrued expenses 1,616,508 1,573,409 Billings in excess of costs and estimated earnings 711,013 201,015 Total Current Liabilities 3,560,873 2,910,994 Long-Term Liabilities Deferred rent 990,986 1,127,860 Deferred income taxes 76,000 69,000 Total Long-term Liabilities 1,066,986 1,196,860 Total Liabilities 4,627,859 4,107,854 Stockholders’ Equity Common stock, 12,000,000 shares authorized; 4,879,632 and 4,704,632 issued and outstanding 48,797 47,047 Additional paid-in capital 4,757,377 4,173,828 Retained earnings 16,896,564 15,930,551 Accumulated other comprehensive loss (185,294 ) (176,509 ) Total Stockholders’ Equity 21,517,444 19,974,917 Total Liabilities and Stockholders’ Equity $ 26,145,303 $ 24,082,771 See accompanying notes. 4 Table of Contents SUTRON CORPORTION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, 2012 2011 (Restated) Net sales and revenues $ 7,042,056 $ 5,415,230 Cost of sales and revenues 4,080,121 3,098,989 Gross profit 2,961,935 2,316,241 Operating expenses: Selling, general and administrative expenses 1,250,138 982,893 Research and development expenses 1,026,574 506,618 Total operating expenses 2,276,712 1,489,511 Operating income 685,224 826,730 Financing income, net 17,228 21,270 Income before income taxes 702,452 848,000 Income tax expense 212,000 307,000 Net income $ 490,452 $ 541,000 Net income per share: Basic income per share $ 0.10 $ 0.12 Diluted income per share $ 0.10 $ 0.11 Comprehensive income (loss): Net income (loss) $ 490,452 $ 541,000 Foreign currency translation adjustments, net of tax 5,869 (45,650 ) Comprehensive income (loss) $ 496,321 $ 495,350 See accompanying notes. 5 Table of Contents SUTRON CORPORTION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Nine Months Ended September 30, 2012 2011 (Restated) Net sales and revenues $ 17,583,405 $ 14,144,357 Cost of sales and revenues 10,418,376 8,599,405 Gross profit 7,165,029 5,544,952 Operating expenses: Selling, general and administrative expenses 3,602,498 2,831,590 Research and development expenses 2,207,475 1,505,394 Total operating expenses 5,809,973 4,336,984 Operating income 1,355,056 1,207,968 Financing income, net 43,957 64,237 Income before income taxes 1,399,013 1,272,205 Income tax expense 433,000 451,000 Net income $ 966,013 $ 821,205 Net income per share: Basic income per share $ 0.20 $ 0.18 Diluted income per share $ 0.19 $ 0.17 Comprehensive income (loss): Net income (loss) 966,013 821,205 Foreign currency translation adjustments, net of tax (5,912 ) (42,866 ) Comprehensive income (loss) $ 960,101 $ 778,339 See accompanying notes. 6 Table of Contents SUTRON CORPORTION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2012 2011 (Restated) Cash Flows from Operating Activities: Net income $ 966,013 $ 821,205 Noncash items included in net income: Depreciation and amortization 207,776 213,394 Deferred income taxes (62,134 ) (19,000 ) Stock based compensation 109,636 72,883 (Gain) loss on disposal of property - (1,900 ) Tax benefit from stock options exercised (301,413 ) (161,460 ) Change in current assets and liabilities: Accounts receivable (12,969 ) (614,236 ) Inventory (635,015 ) (120,174 ) Prepaid items and other assets (72,642 ) (384,424 ) Income taxes receivable 297,540 161,460 Accounts payable 257,902 (57,255 ) Accrued expenses (308,803 ) (167,451 ) Billings in excess of costs and estimated earnings 509,998 (156,312 ) Deferred rent (136,874 ) (104,314 ) Net Cash Provided (Used) by Operating Activities 819,015 (517,584 ) Cash Flows from Investing Activities: Restricted cash and cash equivalents (193,611 ) (10,718 ) Purchase of property and equipment (94,359 ) (76,240 ) Certificate of deposit (2,900 ) (4,122 ) Other assets 6,916 5,850 Acquisition and goodwill (4,241,914 ) - Proceeds from the sale of property and equipment - 1,900 Net Cash Provided (Used) by Investing Activities (4,525,868 ) (83,330 ) Cash Flows from Financing Activities: Tax benefit from stock options exercised 301,413 161,460 Proceeds from stock options exercised 174,250 85,100 Net Cash Provided (Used) by Financing Activities 475,663 246,560 Effect of exchange rate changes on cash and cash equivalents (8,785 ) (66,408 ) Net increase (decrease) in cash and cash equivalents (3,239,975 ) (420,762 ) Cash and Cash Equivalents, beginning of year 8,737,543 8,708,831 Cash and Cash Equivalents, end of year $ 5,497,568 $ 8,288,069 See accompanying notes. 7 Table of Contents SUTRON CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Description of Business and Basis of Presentation Sutron Corporation (the “Company”) was incorporated on December 30, 1975, under the General Laws of the Commonwealth of Virginia.The Company operates from its headquarters located in Sterling, Virginia.The Company has several branch offices located throughout the United States, a branch office in India and a wholly owned subsidiary in India. The Company is a leading provider of real-time data collection and control products, systems software and professional services in the hydrological, meteorological, oceanic and aviation monitoring markets.The Company’s principal products include data loggers, satellite transmitters/loggers, water level and meteorological sensors, tides systems and system and application software.Customers consist of a diversified base of Federal, state, local and foreign government agencies, commercial entities, universities, engineering firms and hydropower companies. The financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011. The consolidated balance sheet as of December 31, 2011 was derived from the audited financial statements for the year then ended. In the opinion of the Company, all adjustments necessary to present fairly the financial position of the Company and the results of its operations and its cash flows have been included in the accompanying financial statements. The results of operations for interim periods are not necessarily indicative of the expected results for the full year. We recommend that you read the unaudited consolidated financial statements included herein in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December31, 2011, filed with the SEC on March 28, 2012. Restatement of Financial Statements Our consolidated statement of operations and comprehensive income for the quarter ended September 30, 2012 have been restated to correct for an error in the computation of contract revenue. The error was in the calculation of estimated costs to complete the contract resulting in estimated costs at completion being understated and revenue being overstated.The consolidated statement of operations and comprehensive income for the quarter ended September30, 2012 included in this Form 10-Q/A have been restated to decrease revenue in the amount of$236,943 and decrease net income by $134,943. This adjustment affects previously reported total retained earnings and operating cash flows and the consolidated balance sheets and consolidated statements of cash flows have been restated accordingly.The following table summarizes the effects of our restatement resulting from the correction of this error. 8 Table of Contents Three Months Ended September 30, 2012 Previously Reported Adjustment Restated CONSOLIDATED STATEMENTS OF OPERATIONS: Net sales and revenues $ 7,278,999 $ (236,943 ) $ 7,042,056 Operating income 922,167 (236,943 ) 685,224 Income tax expense 314,000 (102,000 ) 212,000 Net income 625,395 (134,943 ) 490,452 Basic income per share $ .13 .03 $ .10 Diluted income per share $ .12 .02 $ .10 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME: Net income 625,395 (134,943 ) 490,452 Comprehensive income 631,264 (134,943 ) 496,321 Nine Months Ended September 30, 2012 Previously Reported Adjustment Restated CONSOLIDATED BALANCE SHEETS: Accounts receivable, net $ 7,004,346 $ (236,943 ) $ 6,767,403 Income taxes receivable 310,816 77,000 387,816 Other accrued expenses 1,641,508 (25,000 ) 1,616,508 Retained earnings 17,031,507 (134,943 ) 16,896,564 CONSOLIDATED STATEMENTS OF OPERATIONS: Net sales and revenues 17,820,348 (236,943 ) 17,583,405 Operating income 1,591,999 (236,943 ) 1,355,056 Income tax expense 535,000 (102,000 ) 433,000 Net income 1,100,956 (134,943 ) 966,013 Basic income per share $ .23 .03 $ .20 Diluted income per share $ .22 .03 $ .19 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME: Net income 1,100,956 (134,943 ) 966,013 Comprehensive income 1,095,044 (134,943 ) 960,101 CONSOLIDATED STATEMENTS OF CASH FLOWS: Net income 1,100,956 (134,943 ) 966,013 9 Table of Contents 2.Significant Accounting Policies The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. These judgments are difficult as matters that are inherently uncertain directly impact their valuation and accounting. Actual results may vary from management’s estimates and assumptions. The Company’s significant accounting policies are disclosed in the Company’s Annual Report on Form 10-K for the year ended December31, 2011 filed with the Securities and Exchange Commission. Reclassifications Certain items in the Statement of Cash Flows for the nine months ended September 30, 2012 have been reclassified with no effect on net income or earnings per share to be consistent with the classifications for the nine months ended September 30, 2012. Recent Accounting Standards In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.”This ASU is the result of joint efforts by the FASB and International Accounting Standards Board (IASB) to develop a single, converged fair value framework on how (not when) to measure fair value and what disclosures to provide about fair value measurements.The ASU is largely consistent with existing fair value measurement principles in U.S. GAAP (Topic 820), with many of the amendments made to eliminate unnecessary wording differences between U.S. GAAP and International Financial Reporting Standards (IFRS).The amendments are effective for interim and annual periods beginning after December 15, 2011 with prospective application.Early application is not permitted.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”The objective of this ASU is to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The single statement of comprehensive income should include the components of net income, a total for net income, the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.In the two-statement approach, the first statement should present total net income and its components followed consecutively by a third statement that should present all the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.The amendments do not change the items that must be reported in other comprehensive income, the option for an entity to present components of other comprehensive income either net of related tax effects or before related tax effects, or the calculation or reporting of earnings per share.The amendments in this ASU should be applied retrospectively. The amendments are effective for fiscal years and interim periods within those years beginning after December 15, 2011.Early adoption is permitted because compliance with the amendments is already permitted. The amendments do not require transition disclosures.As the guidance only amends the presentation of the components of comprehensive income, the adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In September 2011, the FASB issued ASU 2011-08, “Intangible – Goodwill and Other (Topic 350) – Testing Goodwill for Impairment.”The amendments in this ASU permit an entity to first assess qualitative factors related to goodwill to determine whether it is more likely than not that the fair value of the reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill test described in Topic 350.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.Under the amendments in this ASU, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.The amendments in this ASU are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. 10 Table of Contents In December 2011, the FASB issued ASU 2011-11, “Balance Sheet (Topic 210) – Disclosures about Offsetting Assets and Liabilities.”This ASU requires entities to disclose both gross information and net information about both instruments and transactions eligible for offset in the balance sheet and instruments and transactions subject to an agreement similar to a master netting arrangement. An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The company is currently assessing the impact that ASU 2011-11 will have on the Company’s consolidated financial statements. In December 2011, the FASB issued ASU 2011-12, “Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.”The amendments are being made to allow the Board time to redeliberate whether to present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented. While the Board is considering the operational concerns about the presentation requirements for reclassification adjustments and the needs of financial statement users for additional information about reclassification adjustments, entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU 2011-05.All other requirements in ASU 2011-05 are not affected by ASU 2011-12, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. Public entities should apply these requirements for fiscal years, and interim periods within those years, beginning after December 15, 2011.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. 3.Stock-Based Compensation The Company’s Amended and Restated 1996, 1997 and 2002 Stock Option Plans (the “Stock Option Plans”) provide for the issuance of non-qualified stock options to employees, officers and directors. The Company’s 2010 Equity Incentive Plan provides for the grant of stock options, stock appreciation rights, restricted stock, stock units, unrestricted stock, dividend equivalent rights and cash awards.All plans are currently administered by the Compensation Committee of the Board, composed of independent Directors, with regard to the selection of persons to receive awards and the determination of the number of shares subject to each award and the terms, conditions, performance measures and other provisions of the award. The Company has granted stock options under the Stock Option Plans to key employees and directors for valuable services provided to the Company.Under the 1996 Plan, the Company authorized 260,000 shares, 259,000 of which have been granted.The Company authorized 60,000 shares under the 1997 Plan, all of which have been granted.Under the 2002 Stock Option Plan, the Company authorized 650,000 shares, 597,059 of which have been granted.The 1996, 1997 and 2002 Plans remain in effect until such time as no shares of Stock remain available for issuance under the Plans and the Company and the person awarded options have no further rights or obligations under the Plans.Under the 2010 Equity Incentive Plan, the Company authorized 500,000 shares, 79,500 of which have been granted as restricted stock units.The ability to make awards under the 2010 Plan will terminate in May 2020.Shares under all of the plans may be granted at not less than 100 percent of the fair market value at the grant date.All outstanding options have a ten-year term from the date of grant.Cancelled or expired options can be reissued. The Company measures and recognizes compensation expense for all stock-based payments at fair value. The Company recognizes stock-based compensation costs on a straight-line basis over the requisite service period of the award, which is generally the option or restricted stock unit (RSU) vesting term. There were no stock options granted during the nine months ended September 30, 2012.There were 79,500 RSU’s granted during the nine months ended September 30, 2012.Stock based compensation expense relating to stock option awards for the nine months ended September 30, 2012 and 2011 was $55,409 and $72,883, respectively. Stock based compensation expense relating to RSU’s for the nine months ended September 30, 2012 and 2011 was $54,227 and $0, respectively. These expenses were included in the cost of sales and selling, general and administrative lines of the Consolidated Statements of Operations. Unamortized stock compensation expense as of September 30, 2012 relating to stock options totaled approximately $30,139 and these costs will be expensed over a weighted average period of 2.5 years. Unamortized stock compensation expense as of September 30, 2012 relating to RSU’s totaled approximately $267,667 and these costs will be expensed over a weighted average period of 3.0 years. 11 Table of Contents The following table summarizes stock option activity under the Stock Option Plans for the nine months ended September 30, 2012: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at January 1, 2012 $ $ Granted - Exercised ) - Forfeited or expired ) - - Outstanding at end of period $ $ Exercisable at end of period $ $ Nonvested at end of period $ $
